Citation Nr: 1008795	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  
Service personnel records in his claims file verify his 
status as a combat veteran, specifically his receipt of the 
Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, in his December 2003 claim for 
entitlement to service connection for PTSD, the Veteran 
indicated that he was awarded entitlement to Social Security 
Administration (SSA) disability benefits.  The Court has held 
that where there is notice the Veteran is receiving SSA 
disability benefits VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents when there exists a reasonable possibility that the 
records could help the Veteran substantiate the claim for 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 
(1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal.

The Board notes that the Veteran last had a VA PTSD 
examination in February 2005.  VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC/RO 
should arrange for the Veteran to undergo a VA examination at 
an appropriate VA medical facility to determine the severity 
of his service-connected PTSD.

The claims file also reflects that the Veteran has received 
medical treatment for his service-connected PTSD disability 
from the VA Outpatient Clinic (VAOPC) in Pensacola, Florida; 
however, as the claims file only includes records from that 
facility dated up to August 2006, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining 
to the Veteran's service-connected PTSD 
from the VAOPC in Pensacola, Florida, for 
the period from August 2006 to the 
present.  

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
SSA disability determination with all 
associated medical records. 

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran is to be scheduled for a VA PTSD 
examination to determine the severity of 
his service-connected PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A complete 
rationale for any opinion rendered must be 
included in the report.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence of 
record since the March 2009 supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

